             Case 2:15-cv-00612-RSL Document 244 Filed 10/14/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      CHERYL KATER and SUZIE KELLY,
      individually and on behalf of all others                  Cause No. C15-0612RSL
 9
      similarly situated,

10
                             Plaintiffs,                        ORDER

11
                  v.

12
      CHURCHILL DOWNS INCORPORATED
      and BIG FISH GAMES, INC.,
13
                             Defendants.
14

15

16          This matter comes before the Court on third-party Jeffrey E. Fleming’s motion to quash a
17
     subpoena seeking information regarding his Google account (Dkt. # 229) and motion for an
18
     order directing plaintiffs and their attorneys to cease all efforts to contact him regarding the
19
     above-captioned lawsuit (Dkt. # 228). In response to Mr. Fleming’s motions, plaintiffs have
20

21   taken steps to ensure that his information will not be included in Google’s production in

22   response to the subpoena and will make best reasonable efforts to ensure that he is not included
23   in the class lists used by the Claims Administrator. Plaintiffs oppose entry of a cease and desist
24
     order as unnecessary, however, and argue that quashing the subpoena served on Google will
25
     upend the class action settlement procedures.
26

27

28   ORDER - 1
             Case 2:15-cv-00612-RSL Document 244 Filed 10/14/20 Page 2 of 2



 1          Having reviewed the submissions of Mr. Fleming and plaintiffs, the Court interprets Mr.
 2   Fleming’s objections to the production of his Google account information as an indication that
 3
     he does not want to be part of the settlement class in the above-captioned matter. The Court
 4
     therefore finds that he has opted out of the settlement process and will not participate in any
 5

 6   allocation of the settlement funds.

 7          With regards to the specific relief requested by Mr. Fleming, the Court is satisfied that his
 8   information was not (or will not be) included in Google’s data production. If, however, his
 9
     information has been produced to plaintiffs, they shall delete the information from their files,
10
     refrain from making any attempt to contact him regarding this litigation in the future, and ensure
11
     that the Claims Administrator does not contact him.
12

13
            Dated this 14th day of October, 2020.
14

15                                              Robert S. Lasnik
                                                United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER - 2
